CTS Corporation Form 10-K ­­­ EXHIBIT (13) MANAGEMENT’S DISCUSSION AND ANALYSIS (“MD&A”) OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (2007-2009) Overview CTS Corporation (“we”, “our”, “us”) is a global manufacturer of components and sensors used primarily in the automotive, communications and defense and aerospace markets.We also provide electronic manufacturing solutions, including design and supply chain management functions, primarily serving the defense and aerospace, communications, industrial and medical markets under contract arrangements with original equipment manufacturers (“OEMs”). Total sales in 2009 of $499.0 million were reported through two segments, Electronics Manufacturing Services (“EMS”) and Components and Sensors, which represented 57.3% and 42.7% of total sales in 2009, respectively.In 2008, EMS contributed 57.7% of total sales while Components and Sensors contributed 42.3% of total sales. In 2009, sales decreased from 2008 primarily due to the global economic downturn and resulting recessionary environment that had significant negative impacts on product demand in most of our markets.Revenue trends in each quarter of 2009 were lower relative to the respective quarter 2008.However, after the first quarter 2009, both sales and operating earnings improved through the year, reflecting increasing sales, more diversified sales mix and proactive management of costs. Throughout 2009, we were committed to maintaining profitability despite lower sales and focused on two key objectives.First, we managed our cost structure and right-sized our operations by taking numerous temporary and permanent actions proactively in late 2008 and early 2009.We reduced our global headcount by approximately 25% to around 4,316 people from the peak in mid-2008.Lowering compensation, utilizing furloughs as necessary and reducing discretionary spending by 60%, in some cases, are examples of tactical actions taken.Our second key objective was to focus on launching new products, winning new business and increasing our market share despite the economic turmoil and budgetary constraints.As a result, we continued to see growth in certain existing served markets and achieved a record in new business awards in 2009 from existing and new customers.These wins are expected to exceed $300 million of sales over their four- to six-year program lives, primarily beginning in 2012. As discussed in more detail throughout the MD&A: · Full-year revenues decreased 27.9% in 2009, compared to 2008, as a result of the global economic downturn that began in the third quarter of 2008 and the recessionary environment throughout 2009.Sales in the Components and Sensors segment decreased by 27.1% compared to 2008, primarily driven by lower automotive product sales and lower electronic component sales for infrastructure applications.Sales in the EMS segment decreased by 28.4% compared to 2008.The decrease primarily resulted from expected end-of-life-driven lower sales to Hewlett-Packard and lower industrial and communications market sales, partially offset by higher sales in defense and aerospace and medical markets. · Gross margins in 2009 decreased $38.2 million from 2008 primarily due to lower contribution from lower sales volume, partially offset by improved operational efficiencies in both segments.Gross margins as a percent of sales were 19.8% in both years.Within the EMS segment, margins were favorably impacted by improved product mix as we continued to increase focus on sales into the higher margin target markets of defense and aerospace, industrial and medical.Within the Components and Sensors segment, unfavorable absorption of fixed costs and lower pension income negatively impacted margins, mostly offset by favorable product mix. · Selling, general and administrative (“SG&A”) and research and development (“R&D”) expenses were $81.3 million in 2009 compared to $100.7 million in 2008.This significant reduction reflects our proactive management of expenses, including the benefits of previously announced restructuring actions and tactical, aggressive cost-cutting measures companywide. · Operating loss in 2009 was $17.8 million, compared to operating earnings of $30.8 million in 2008, primarily due to a $33.2 million goodwill impairment charge in the first quarter of 2009.Also included were $2.2 million and $6.1 million of restructuring and restructuring-related costs for the years ended December 31, 2009 and December 31, 2008, respectively.Adjusted operating earnings were $17.6 million and $36.9 million for the years ended December, 31, 2009 and 2008. · In 2009, our effective tax rate was (66.79%) compared to (6.87%) in 2008.The effective tax rates in both years included certain tax items discussed below.The adjusted effective tax rate was 19.6% and 18.2% for the years ended December 31, 2009 and 2008. 1 · Interest and other expense in 2009 was $2.6 million, versus $4.6 million in 2008, resulting from lower outstanding debt balances and lower interest rates. · Net loss was $34.1 million in 2009 versus net earnings of $28.1 million in 2008.The basic and diluted loss per share was $1.01 in 2009 compared to diluted earnings per share of $0.81 in 2008.The 2009 loss per share included $0.98 of goodwill impairment charges, $0.27 for tax expense due to cash repatriation, $0.07 for a tax valuation allowance charge related to one of our Asian tax jurisdictions and restructuring charges of $0.05.Adjusted earnings per share for 2009 were $0.36.The 2008 diluted earnings per share included tax benefits of $0.14 and $0.10 of restructuring charges.Adjusted diluted earnings per share for 2008 were $0.77. The following table provides a reconciliation of operating (loss)/earnings to adjusted operating earnings: ($ in thousands) Years Ending December, 31 2009 2008 Operating (loss)/earnings $ (17,829 ) $ 30,830 Goodwill impairment 33,153 — Restructuring and restructuring-related charges 2,243 6,085 Adjusted operating earnings $ 17,567 $ 36,915 The following tables provide a reconciliation of the adjusted effective tax rate to the effective tax rate. 2009 ($ in thousands) Pre-Tax (Loss)/Earnings Tax (Expense)/Benefit Net (Loss)/Earnings Effective Tax Rate GAAP $ (20,414 ) $ (13,636 ) $ (34,050 ) -66.8 % Adjustments to GAAP: Less tax (benefit): Goodwill impairment 33,153 (205 ) 32,948 Restructuring and impairment 2,243 (673 ) 1,570 Add tax expense: Cash repatriation 9,077 9,077 Additional valuation allowance at Asian site 2,500 2,500 Adjusted $ 14,982 $ (2,937 ) $ 12,045 19.6 % 2008 ($ in thousands) Pre-Tax (Loss)/Earnings Tax (Expense)/Benefit Net (Loss)/Earnings Effective Tax Rate GAAP $ 26,255 $ 1,807 $ 28,062 -6.9 % Adjustments to GAAP: Less tax (benefit): Restructuring related 518 (186 ) 332 Restructuring and impairment 5,567 (2,004 ) 3,563 Cash benefit due to change in tax law (1,355 ) (1,355 ) Reduction of valuation allowance at Asian site (4,148 ) (4,148 ) Adjusted $ 32,340 $ (5,886 ) $ 26,454 18.2 % 2 The following table provides a reconciliation of diluted (loss)/earnings per share to adjusted earnings per share: Years Ending December 31, 2009 2008 Diluted (loss)/earnings per share $ (1.01 ) $ 0.81 Tax affected charges (credits) to reported earnings per share: Goodwill impairment 0.98 — Tax expense due to cash repatriation 0.27 — Net operating loss valuation allowance related to an Asian site 0.07 (0.10 ) Restructuring and restructuring-related charges 0.05 0.10 Tax benefit from tax law change — (0.04 ) Adjusted earnings per share $ 0.36 $ 0.77 The following measures are not measures recognized by United States Generally
